DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, and 7-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest wherein the core carries at least a group of four rows, composed of said first row and of other rows, which are repeated several times angularly over the core, each row of said group comprises spikes of unequal sizes and spikes of unequal heights, each of said other rows includes a series of at least four consecutive spikes positioned on the core at respective abscissae xi to x4 along the longitudinal axis of the core, with distances di=xi.1-xi between the spikes of abscissae xi+i and xi, i being an integer comprised between 1 and 3, being different in pairs.
The closest prior art of record appears to be Manici (US 20110067725 A1). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 11/08/2021 (see page 9) regarding the new amended features of claim 1 above, which overcomes the previous rejection using Manici (US 20110067725 A1). The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772